Motion Granted; Affirmed and Memorandum Opinion filed November 21,
2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00388-CR

                     DARYL LESLIE HARRIS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR1285

               MEMORANDUM                         OPINION
      Appellant entered a plea of no contest to causing an accident involving
death, with one enhancement. Appellant entered a plea of true to the enhancement.
On April 2, 2013, the trial court sentenced appellant to confinement for ten years in
the Institutional Division of the Texas Department of Criminal Justice. The trial
court certified that appellant has the right to appeal punishment. Appellant filed a
timely notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2